Citation Nr: 0414559	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
chronic low back disability. 

As an initial matter, the veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for April 2004.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When a veteran elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran contends that he has a chronic low back 
disability that is related to service.  He asserts that his 
low back symptomatology has continued since his discharge 
from military service.  

Service medical records dated in July 1969 show a complaint 
of low back pain; the veteran reported that he had slipped on 
a boat two years prior.  The doctor prescribed medication and 
suggested that the veteran apply heat to the area.  In 
February 1970, the veteran complained of upper lumbar back 
pain; impression was muscle strain.  Separation examination 
report dated in March 1970 shows no complaints, diagnoses or 
treatment related to the veteran's back.

Following service, in April 1973, the veteran underwent a 
routine physical examination in order to work for Amax 
Nickel, Inc.  On the medical history portion of the report, 
the veteran answered "no" to the question of whether he had 
had a back injury.  Associated x-ray findings of the 
veteran's lumbar spine were normal.  The veteran was approved 
to work at the company without restrictions.  

During his employment at Amax, the veteran had several back 
strains, the first of which was in 1976.  Company medical 
records showed seven back strains from 1976 to 1995.  In 
January 1985, the veteran was diagnosed with recurrent 
lumbosacral strain, and in February 1993, a private doctor 
noted stiffness and locking of the spine.

A review of the claims file reveals that the veteran has not 
been afforded a VA examination of the spine.  The veteran 
requested such an examination, according to statements in 
support of his claim dated in October 2001 and July 2002.  
The Board finds that a VA examination is necessary in order 
to determine the etiology of the veteran's current low back 
disability.  

The case is accordingly REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The veteran should be afforded a VA 
examination of the spine in order to 
assess the etiology of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should specifically review the service 
medical records, including the separation 
examination report, and the Amax Nickel 
records referred to above, and provide an 
opinion as to whether the veteran's 
current low back disability is more 
likely, less likely, or at least as 
likely as not to be related to service.  

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




